DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments and remarks, filed 01 February 2021, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1, 3, and 6-21 is/are pending.  Claim(s) 13-21 was/were previously withdrawn.  Claim(s) 5 has/have been cancelled, and claim(s) 2 and 4 was/were previously cancelled.  Claim(s) 1, 8, and 10 is/are currently amended.  Claim(s) 1, 3, and 6-12 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/351,236 filed 16 June 2016, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1, 3, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 6,277,064 cited by applicant on IDS 05/20/2020).
Regarding claim(s) 1, Yoon teaches an adjustable sensor mount (articulated ball joint mechanism, Figs. 4 and 6, #124, including spherical housing, Fig. 6, #168, and hemispherical socket, Fig. 6, #170) for aligning a sensor (col. 7, lines 8-21) with an optical axis of an imaging system (endoscope #122 including image sensor #174 and elongate, rigid tubular body #152 with a longitudinal axis), comprising: 
a closed cavity sensor assembly (spherical housing, Figs. 5-6, #168, including image sensor, Fig. 6, #174) comprising the sensor (image sensor #174: col. 6, lines 58-59, “image sensor #174, preferably a CMOS or CCD Solid State image Sensor”), wherein the sensor is configured to be tilted about at least one axis via movement of the closed cavity sensor assembly (col. 6, lines 49-50; col. 6, line 61 - col. 7, line 7; col. 7, lines 8-21; Figs. 5-6: image sensor #174 is configured to be tilted about the axis between members #180a and #180c and/or the axis between members #180b and #180d via movement of spherical housing #168), and 
a platform having a first shape (hemispherical socket, Fig. 6, #170), wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape sphere, i.e. a convex surface, as shown in Figs. 5-6), wherein the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly and to rotate the sensor about the center of the sensor by adjusting an orientation of the closed cavity sensor assembly relative to the platform (col. 6, lines 49-50; col. 6, line 61 - col. 7, line 7; col. 7, lines 8-21; Figs. 5-6, wherein the center of image sensor #174 as well as the center of spherical housing #168 is demarcated by a dot in Fig. 5; rotating spherical housing #168 relative to hemispherical socket #170 is a rotation about the center of spherical housing #168 and hence a rotation about the center of image sensor #174, such that articulated ball joint mechanism #124 is configured to rotate spherical housing #168 [including its convex surface] and rotate image sensor #174 about the center of image sensor #174 by adjusting spherical housing #168 relative to hemispherical socket #170).

Regarding claim(s) 3, 6-7, and 9, Yoon teaches all limitations of claim(s) 1, as discussed above.
Yoon further teaches:
the first shape comprises a concave surface (hemispherical socket #175 comprises a surface curved inward, i.e. a concave surface, as shown in Fig. 6).
the at least one axis comprises two axes about which the sensor is configured to be tilted via the movement of the closed cavity sensor assembly relative to the platform (col. 6, lines 49-50; col. 6, line 61 - col. 7, line 7; col. 7, lines 8-21; Figs. 5-6: the axis between members #180a and #180c 
a fastener (control member, col. 6 line 61 - col. 7, line 7, Figs. 5-6, #180a), wherein the fastener is configured to tilt the closed cavity sensor assembly when tightened (col. 6, line 61 - col. 7, line 7; Figs. 5-6: control member #180a is configured to aim/steer/tilt spherical housing #168 by selectively applying tension, wherein increasing tension to control member #180a tightens said control member #180a).
a fastener (control member, col. 6 line 61 - col. 7, line 7, Figs. 5-6, #180a), wherein the fastener is configured to tilt the closed cavity sensor assembly when loosened (col. 6, line 61 - col. 7, line 7; Figs. 5-6: control member #180a is configured to aim/steer/tilt spherical housing #168 by selectively applying tension, wherein decreasing tension to control member #180a loosens said control member #180a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 6,277,064 cited by applicant on IDS 05/20/2020) in view of Yazawa et al. (US 2003/0169333 - referred to as Yazawa).
Regarding claim(s) 8 and 10, Yoon teaches all limitations of claim(s) 7 and 9, as discussed above, including the fastener and the closed cavity sensor assembly.
Yoon further teaches that the adjustable sensor mount comprises three additional fasteners (control members, col. 6 line 61 - col. 7, line 7, Figs. 5-6, #180b-d) configured to tilt the closed cavity sensor 
Yoon does not explicitly teach screw(s), such that Yoon does not explicitly teach that the fastener is a first screw, and wherein the adjustable sensor mount comprises three additional screws configured to tilt the closed cavity sensor assembly when tightened.
In an analogous endoscopic imaging field of endeavor, Yazawa teaches an adjustable sensor mount for aligning a sensor with an optical axis of an imaging system (¶ 0079-0081, “a tilt state can be fine adjusted with respect to the optical axis of the imaging surface of the #CCD 11 disposed to the imaging element unit #12”), comprising: a closed cavity sensor assembly (imaging element unit, ¶ 0051, Figs. 2-3, #12, with airtight joints) comprising the sensor (CCD, ¶ 0051-0052, Fig. 2-3, #11), wherein the sensor is configured to be tilted (¶ 0079-0081, “a tilt state can be fine adjusted with respect to the optical axis of the imaging surface of the #CCD 11 disposed to the imaging element unit #12”) about at least one axis (the axis between screws #33e and #33g and/or the axis between screws #33f and #33h, ¶ 0081, Figs. 3A-B) via movement of the closed cavity sensor assembly (¶ 0079-0081, “an adjustment of tilt of the imaging element unit #12”); and a fastener configured to tilt the closed cavity sensor assembly when tightened (discussed below), wherein
the fastener is a first screw (adjustment screw, ¶ 0067 ¶ 0081, Figs. 3A-B, #33e), and wherein the adjustable sensor mount comprises three additional screws (adjustment screws, ¶ 0067 ¶ 0081, Figs. 3A-B, #33f-h) configured to tilt the closed cavity sensor assembly when tightened (¶ 0079-0081, “a tilt state can be fine adjusted with respect to the optical axis of the imaging surface of the CCD #11 disposed to the imaging element unit #12 by adjusting the states in which the four axial direction adjustment screws #33e, #33f, #33g, and #33h are screwed, respectively according to the tilt state”; see double-sided arrows next to #33e and #33g in Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and three additional fasteners configured to tilt the closed cavity sensor assembly when tightened of the adjustable sensor mount as taught by Yoon to each be a screw configured to tilt the closed cavity sensor assembly when tightened, since such screws and its/their function (adjusting tilting of a sensor, Yazawa, ¶ 0079-0081) were known in the art as taught by Yazawa.  One of ordinary skill in the art could have substituted the four screws of Yazawa for the four control members of Yoon, and the substitution would have yielded nothing more than predictable results (e.g. ability to rotate or tilt a sensor) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to finely adjust with respect to an optical axis of an imaging surface of a CCD (Yazawa, ¶ 0079-0081) and/or to decrease the cost and size of an endoscope imaging apparatus by the reduction of the number of parts and the man-hours for assembly and adjustment (Yazawa, ¶ 0083), and there was reasonable expectation of success.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 6,277,064 cited by applicant on IDS 05/20/2020) in view of Shafer et al. (US 2008/0151041 - referred to as Shafer).
Regarding claim(s) 11-12, Yoon teaches all limitations of claim(s) 1, as discussed above, including the closed cavity sensor assembly.
Yoon does not explicitly teach the following limitations:
at least a portion of the closed cavity sensor assembly comprises a UV-transmitting material.
at least a portion of the closed cavity sensor assembly comprises glass.
In an analogous endoscopic imaging field of endeavor, Shafer teaches the following limitations:
at least a portion of the sensor assembly (image capture integrated circuit, ¶ 0052, Figs. 8-9, #802, of imaging device, ¶ 0051, Figs. 8-9, #800, including image sensor array, ¶ 0052, Figs. 8-9, #814) comprises a UV-transmitting (¶ 0059, "UV light is applied to cure the UV-cured glue between 
at least a portion of the sensor assembly (discussed above in claim 11) comprises glass (glass #816 discussed above in claim 11).
Shafer further discloses art recognized advantages of at least a portion of the closed cavity sensor assembly comprising a UV-transmitting material and at least a portion of the closed cavity sensor assembly comprising glass with reasonable expectation of success: "An adhesive with an index of refraction matched to the prism and cover glass material may be used to prevent reflections from occurring at this interface" (¶ 0053) and "To align and attach the two assemblies, a UV-cured glue with a matched index of refraction as described above is placed between prism 818 and glass 816, and then the jigs are adjusted...in proper alignment ... then UV light is applied to cure the UV-cured glue between prism 818 and glass 816. When the glues have cured, the assemblies are removed from the jigs and the right and left optical paths from the objective lens to the image sensor remain in alignment with proper focus" (¶ 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closed cavity sensor assembly of the adjustable sensor mount as taught by Yoon such that at least a portion of the closed cavity sensor assembly comprises a UV-transmitting material and at least a portion of the closed cavity sensor assembly comprising glass, since at least a portion of a sensor assembly comprising such a UV-transmitting material and such glass was well known in the art as taught by Shafer.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. selecting materials, UV-curing of glue) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to align and attach two assemblies, i.e. the closed cavity sensor assembly and the platform, using a UV-cured glue with a matched index of refraction that prevents reflections from .

Response to Arguments
Applicant's arguments filed 01 February 2021 with respect to Claim Objections and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The objection(s) to claim(s) 1 has/have been withdrawn in view of the applicant’s arguments on page(s) 6 that claim amendments were filed 01 February 2021.
The rejection(s) of claim(s) 1, 3, and 5-12 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 6-7 that claim amendments were filed 01 February 2021.
The rejection(s) of claim(s) 5 under 35 U.S.C. 112(d) is/are withdrawn in view of applicant’s arguments on page(s) 7 that claim(s) 5 has/have been cancelled.
Applicant's arguments filed 01 February 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 7-13 regarding claim(s) 1 that the cited reference(s) does/do not teach that “the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly and to rotate the sensor about the center of the sensor by adjusting an orientation of the closed sensor assembly relative to the platform” as claimed.  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present teachings from Yoon being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant’s additional arguments on page(s) 13 regarding claim(s) 3 and 6-12 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Examiner Note
The examiner has relied on the claims and their limitations as written; however, the examiner suggests checking claim 10, line 3, and whether Applicant intended to recite “when tightened” (identical to amendment made in claim 8, line 3) or “when loosened” (consistent with language used in claim 9 upon which claim 10 depends).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 8 and 10, Yabe (US 4,641,635) teaches that the fastener is a first screw, and wherein the adjustable sensor mount comprises three additional screws configured to tilt the closed cavity sensor assembly when tightened (col. 3, lines 60-65, “image sensor #24 is urged by a plurality of, e.g., four, adjusting screws #65 … inclination adjustment of the image sensor #24 can be performed by the adjusting screws #65,” Fig. 3).
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1, 3, and 6-10, Konishi et al. (US 2011/0115975) teaches an adjustable sensor mount (CCD unit, ¶ 0043, Figs. 2-3, #2) for aligning (¶ 0076, “CCD #44 can be adjusted precisely so as to cross the optical axis”) a sensor (CCD #44 discussed below) with an optical axis (optical axis, ¶ 0023 ¶ 0043-0045, Figs. 2-3, #3) of an imaging system (¶ 0037, "imaging device according to the present invention," e.g. digital camera, ¶ 0039, Fig. 1, #100, including barrel, ¶ 0039, Figs. 1-2, #1), comprising:
a closed cavity (space, Fig. 3, #30, ¶ 0046, "space #30 is entirely closed up by the CCD #44, the cushion #45 and the optical filter #46, and therefore dust will never enter the space 
a sensor (CCD #44 discussed above), wherein 
the sensor is configured to be tilted about at least one axis (X- and/or Y-axis, Fig. 5, ¶ 0075-0077, "angle defined by the second portion #50b, to which the CCD #44 is attached, can be adjusted in the X- or Y-axis direction independently of each other by tightening or loosening the screws, and therefore, the CCD #44 can be adjusted precisely ... tilt can be adjusted in both of the X- and Y-axis directions independently of each other and with good stability") via movement of the closed cavity sensor assembly (via movement of bridge portions #50d #50c of sheet metal #42: ¶ 0076, "by tightening or loosening the screws" and ¶ 0067-0068, "bridge portion #50d is elastically deformable, and has the magnitude of its deformation determined by the screwing height of the screw #41c ... bridge portion #50c is elastically deformable, and has the magnitude of its deformation determined by the screwing height of the screw #41b"; see also discussion under claim 5 regarding movement of portion #50b with respect to master flange #48).
a platform (master flange, ¶ 0047, Fig. 4, #48: ¶ 0047, "master flange #48 serves as a holding member for holding this lot of members") having a first shape (master flange #48 has a first shape, as shown in Fig. 4 and annotated Fig. 3 below), wherein 
the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform (elements #42-46 together have a second shape that is corresponding and complementary to the first shape of master flange #48, as shown in annotated Fig. 3 below), wherein
the second shape comprises a surface going outward (elements #42-46 together comprise a surface going outward, as shown in annotated Fig. 3 above), wherein
the sensor mount is configured to allow rotation of the sensor about the center of the sensor (structure of CCD unit #4 allows rotation of CCD #44 about a center of CCD #44, i.e. a center in the X-Z and/or X-Y plane [rotation about the Y-axis and/or X-axis]: Figs. 3-5, ¶ 0075-0076; prior to tightening any screws #41a #41b #41c, a user may rotate/wiggle/rock CCD #44 [or second portion #50b to which CCD #44 is attached] side-to-side about a center of CCD #44 until precisely adjusted/aligned; prior to placing or tightening screw #41a [¶ 0065], placing screws #41b #41c and tightening/loosening screws #41b #41c allow rotation of CCD #44 about a center of CCD #44 i.e. in the y=x plane [diagonal plane intersecting #42b and #42c in Fig. 5]; as shown in Figs. 3-4, CCD #44 is centered about second portion #50b) by adjusting an orientation of the sensor assembly relative to the platform (by adjusting an angle [orientation] of second portion #50b, to which CCD #44 is attached, relative to master flange #48: ¶ 0075-0076, “screws #41b and #41c may be either tightened or loosened depending on whether the angle defined by the second portion #50b with respect to the master flange #48 should be adjusted along the X-axis or the Y-axis … angle defined by the second portion #50b, to which the CCD #44 is attached, can be adjusted in the X- or Y-axis direction independently of each other by tightening or loosening the screws, and therefore, the CCD #44 can be adjusted precisely so as to cross the optical axis,” Figs. 3-5).
Regarding claim(s) 1, Kirkwood (US 4,973,145) also teaches that the adjustable mount is configured to allow rotation of the operational element about the center (col. 4, lines 28-50, “outer surface #12 will pivot about the imaginary pivot point constituting the point of 
Regarding claim(s) 1, Moore (US 4,846,509) teaches an adjustable mount, comprising an assembly having a convex surface (part-spherical shape end surface, col. 3, lines 62-63, Figs. 2a-b, #20), and a platform having a concave surface (complementary shaped bearing surface, col. 3, lines 63-64, Figs. 2a-b, #21) corresponding and complementary to the convex surface, wherein the mount is configured to allow rotation (deflection from 0 to 15 degrees, as shown in Figs. 2a-b; col. 3, lines 31-33) about the center of the assembly (pivot point, Figs. 1 and 2a-b, #P) by adjusting an orientation of the assembly relative to the platform (col. 1, lines 9-11, “said joint means comprising a pair of annular rigid members relatively rotatable about the longitudinal axis of the flexible joint means”).
Regarding claim(s) 1 and 3, Carlson et al. (US 4,621,782 cited by applicant on IDS 01/28/2020 submitted with a fee) teaches an adjustable mount (mounting apparatus for adjustable mounting, col. 1, lines 6-8), comprising an assembly having a convex surface (convex surface, Figs. 1-4 and 6, #23), and a platform having a concave surface (matching concave surface, Figs. 1-4 and 6, #27) corresponding and complementary to the convex surface.
Regarding claim(s) 1, Allen et al. (US 2010/0245549) teaches an adjustable sensor mount for use with an imaging system (body-insertable surgical imaging device, ¶ 0025, Fig. 3, #300), comprising:
a closed cavity sensor assembly (housing of elements #305 #320 #322) comprising a sensor (implantable stereo camera, Fig. 3, #305, ¶ 0025, "image sensors can include CCD sensors ... image sensors can include CMOS image sensors" and ¶ 0029, "image sensor [e.g., a CCD sensor] is inserted into the hole"), wherein 
the sensor is configured to be tilted about at least one axis via movement of the closed cavity sensor assembly (via tilt motor, ¶ 0026, Fig. 3, #330; pan motor, ¶ 0026, Fig. 3, #335).
Regarding claim(s) 1-2 and 7-10 and 12, Uchida et al. (US 2006/0245050) teaches a sensor mount for use with an imaging system (imaging device, Figs. 12-17), comprising:
a closed cavity (sealed space #19: ¶ 0100, "formation of the sealed space 19 protects the space between the CCD #1 and optical element #10 against dust. Thus, any unwanted material such as dust will not enter between the optical element #10 and optical receiver #2. Since no unwanted material is reflected in the image, image deterioration can be prevented") sensor assembly comprising a sensor (CCD, Figs. 12 and 14 and 16, #1), wherein
the sensor is configured to be tilted about at least one axis (CCD #1 is configured to be tilted relative to surface #56, as shown in Figs. 12 and 14 and 16);
at least a portion of the closed cavity sensor assembly comprises glass (cover glass, ¶ 0094, Fig. 12, #5);
a platform (substrate, Figs. 12 and 14 and 16, #6) having a first shape (substrate #6 has a first shape, as shown in Figs. 12 and 14 and 16); and 
a fastener (¶ 0091 and ¶ 0105 and ¶ 0150, "casing 53...is fixed to the substrate 6 with screws"), wherein
the fastener is a screw (screws, ¶ 0091 and ¶ 0105 and ¶ 0150).
Regarding claim(s) 7-10, Grant (US 2010/0171018) teaches the following limitations:
a fastener (screw assembly, ¶ 0023-0029, Fig. 3, #301 #302 #303: screw member, ¶ 0024, Fig. 3, #340 #350 #360), wherein 
the fastener is configured to tilt the closed cavity sensor assembly when rotated (¶ 0028, "relative tilt adjustment between the reference plate #601 and the platform #701 by rotating individual assemblies #301 #302 #303 using the screws connecting the seating portions #315 #325 #335 to the reference plate #601"), and
the fastener is configured to change a distance between platforms of the closed cavity sensor assembly when tightened (¶ 0024, "Each screw assembly #301, #302, #303 uses at least one ball bearing #305 attached to a screw member #340, #350, #360, allowing the screw to be turned in either direction to respectively increase or decrease the distance between the platform #701 and the reference plate #601").
the fastener is a screw (screw assembly #301 #302 #303 and/or screw member #340 #350 #360 discussed above in claim 7).
a fastener (screw assembly #301 #302 #303 discussed above in claim 7), wherein 
the fastener is configured to tilt the closed cavity sensor assembly when rotated (discussed above in claim 7), and
the fastener is configured to change a distance between platforms of the closed cavity sensor assembly when loosened (¶ 0024, "Each screw assembly #301, #302, #303 uses at least one ball bearing #305 attached to a screw member #340, #350, #360, allowing the screw to be turned in either direction to respectively increase or decrease the distance between the platform #701 and the reference plate #601").
the fastener is a screw (screw assembly #301 #302 #303 and/or screw member #340 #350 #360 discussed above in claim 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793